DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s amendment to the claims filed on 06/08/2021 in response to the Non-Final Rejection mailed on 12/08/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	New claims 89-90 are added.
4.	Claims 1-5, 7-9, 26-28, 31-33, 46-48, 51, and 80-90 are pending.
5.	Applicant’s remarks filed on 06/08/2021 in response to the Non-Final Rejection mailed on 12/08/2020 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This new grounds of rejection is necessitated by applicant’s amendment to the claims to recite “wherein the step yield of the post chromatographic ultrafiltration and/or diafiltration is greater than 97.5%”.
MPEP § 2163.11.A.3.(b) states, "when filing an amendment an applicant shouldshow support in the original disclosure for new or amended claims" and "[i]f theoriginally filed disclosure does not provide support for each claim limitation, or if anelement which applicant describes as essential or critical is not claimed, a new oramended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequatewritten description". According to MPEP § 2163.I.B, "While there is no in haec verbarequirement, newly added claim limitations must be supported in the specificationthrough express, implicit, or inherent disclosure" and "The fundamental factual inquiry iswhether the specification conveys with reasonable clarity to those skilled in the art that,as of the filing date sought, applicant was in possession of the invention as nowclaimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117". 
In the instant case, claim 1 recites the limitation “wherein the step yield of the post chromatographic ultrafiltration and/or diafiltration is greater than 97.5%”.  The examiner has reviewed applicant’s response and specification and while Table 9 provides support for a step 
Claim Rejections - 35 USC § 102
8.	The rejection of claims 1, 5, 7-9, 26-28, 31-33, 46-48, 51, 80-81, and 83-88 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fogh et al. (WO 2005/073367 A1; cited on IDS filed on 10/03/2017) is withdrawn in view of applicant’s amendment to the claims to recite “adjusting the pH of the pooled eluate to between 5.8 to 6.4”.
Claim Rejections - 35 USC § 103
9.	The rejection of claim 2 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogh et al. (WO 2005/073367 A1; cited on IDS filed on 10/03/2017) in view of Lukatela et al. (Biochemistry, 1998; cited on IDS filed on 10/03/2017) and Bulow et al. (Journal of Biological Chemistry, 2002; cited on PTO-892 mailed on 07/17/2018) is withdrawn in favor of the new rejection set forth below, which is necessitated by applicant’s amendment to the claims to recite “adjusting the pH of the pooled eluate to between 5.8 to 6.4”.
10.	The rejection of claims 3-4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogh et al. (WO 2005/073367 A1; cited on IDS filed on 10/03/2017) in view of Gomori (Methods in Enzymology, 1955; cited on PTO-892 mailed on 10/18/2017) is withdrawn in favor of the new rejection set forth below, which is necessitated by applicant’s amendment to the claims to recite “adjusting the pH of the pooled eluate to between 5.8 to 6.4”.
11.	The rejection of claim 82 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogh et al. (WO 2005/073367 A1; cited on IDS filed on 10/03/2017) in view of Pezzini et al. Journal of Chromatography B, 2009; cited on PTO-892 mailed 10/18/2017) is withdrawn in favor of the new rejection set forth below, which is necessitated by applicant’s amendment to the claims to recite “adjusting the pH of the pooled eluate to between 5.8 to 6.4”.
12.	Claims 1-2, 5, 7-9, 26-28, 31-33, 46-48, 51, 80-81, and 83-90 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogh et al. (WO 2005/073367 A1; cited on IDS filed on 10/03/2017) in view of Lukatela et al. (Biochemistry, 1998; cited on IDS filed on 10/03/2017) and Bulow et al. (Journal of Biological Chemistry, 2002; cited on PTO-892 mailed on 07/17/2018).  This new grounds of rejection is necessitated by applicant’s amendment to the claims to recite “adjusting the pH of the pooled eluate to between 5.8 to 6.4” and to add new claims 89 and 90.
13.	As amended, claims 1-2, 5, 7-9, 26-28, 31-33, 46-48, 51, 80-81, and 83-90 are drawn to a method of purifying recombinant arylsulfatase A (ASA) protein suitable for intrathecal administration, the method comprising purifying recombinant arylsulfatase A (ASA) protein from an impure preparation by conducting two or more chromatography steps; pooling eluate from the final chromatography step; adjusting the pH of the pooled eluate to between 5.8 to 6.4; and subjecting the pH-adjusted eluate to a single step of post chromatographic ultrafiltration and/or diafiltration, wherein the step yield of the post chromatographic ultrafiltration and/or diafiltration is greater than 97.5%, thereby exchanging the purified recombinant ASA protein directly into a final formulation suitable for intrathecal administration comprising 154 mM NaCl or 0.9% saline.
14.	With respect to claim 1, Fogh et al. teach a method of purifying recombinant arylsulfatase A for intrathecal injection [see p. 31 and p. 33] from a cell culture system (impure 
	With respect to claim 5, Fogh et al. teach the method wherein a viral filtration step is performed prior to the final formulation step comprising tangential flow filtration [see p. 19; p. 26, bottom; p. 60; Figure 1B].
	With respect to claim 7, Fogh et al. teach the method wherein the final formulation is performed by a diafiltration step (interpreted as a single step as the step itself can be considered a single step and the claims do not omit any additional ultrafiltration or diafiltration steps) [see p. 19-24; p. 60].
	With respect to claim 8, Fogh et al. teach the method wherein the ultrafiltration is tangential flow ultrafiltration [see p. 19-24; p. 60].
	With respect to claim 9, Fogh et al. teach the method wherein the one or more chromatography steps comprise a cation-exchange chromatography [see p. 18, bottom].

	With respect to claim 27, Fogh et al. teach the method wherein the ultrafiltration is tangential flow filtration [see p. 19, lines 5-6].
	With respect to claim 28, Fogh et al. teach the method wherein the ultrafiltration uses a membrane filter comprising a pore size with a molecular weight cutoff of 10 to 100 kDa [see p. 20, lines 9-16].
	With respect to claims 31-32, Fogh et al. teach the method wherein the impure preparation is passed through a ultrafiltration tangentical flow filtration system with an expected yield of 90-100% [see p. 56, bottom to top of p. 57; p. 59, lines 8-17].
	With respect to claim 33, Fogh et al. teach the method wherein the ultrafiltration comprises a polyethersulfone membrane [see p. 59, lines 8-17].
	With respect to claim 45, Fogh et al. teach the method wherein the diafiltration comprises exchanging the purified recombinant ASA protein into a drug formulation buffer [see p. 32, bottom; p. 60, bottom to p. 61].
	With respect to claims 46-47, Fogh et al. teach the method wherein the recombinant ASA protein comprises an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO:  1 [see alignment attached as APPENDIX A].
	With respect to claim 48, Fogh et al. teach the method wherein the recombinant ASA protein contains between 50 – 100 ng/mg host cell protein [see table on p. 66].
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 80, Fogh et al. teach the method wherein the one or more chromatography steps comprise a cation-exchange chromatography and pooling the eluate, adjusting the pH of the eluate to a pH from 6.5-8.0 and subjecting the pH-adjusted eluate to ultrafiltration and/or diafiltration by tangential flow filtration [see Abstract; p. 18, bottom; p. 19-24; p. 29, top].
	With respect to claim 81, Fogh et al. teach the method wherein one or more anion-exchange, hydrophobic interaction chromatography, and hydroxyapatite chromatography prior to cation exchange chromatography [see p. 20-23].
	With respect to claims 83-84, Fogh et al. teach the method wherein the anion exchange column is a STREAMLINE DIRECT 280 column with a capacity of 20 mg/mL (converts to 20 g/L) in harvest from a 4-days pool and 27 mg/mL (converts to 27 g/L) in a 3 days pool [see p. 58, lines 10-20].

	With respect to claim 86, Fogh et al. teach the method wherein the HIC chromatography is phenyl chromatography [see p. 21, bottom to top of p. 22].
	With respect to claims 87-88, Fogh et al. also teach that the concentration of the rASA can be from about 0.1 mg/ml to about 50 mg/ml (encompasses the claimed range) [see p. 23, lines 13-21].
	With respect to claims 89-90, Fogh et al. teach the method wherein the two or more chromatography steps comprise conducting anion-exchange chromatography, hydrophobic interaction chromatography prior to cation-exchange chromatography [see p. 20-23].  The claims recite “wherein the two more chromatography”, which is given its broadest and reasonable interpretation that the at least two of the listed chromatography steps occurs prior to cation-exchange chromatography.
	However, Fogh et al. does not teach the method of claim 1 of adjusting the pH to between 5.8 to 6.4 and the method of claim 2 wherein the pH is adjusted to 6.0.
	Lukatela et al. at acidic pH such as approximately pH 5, arylsulfatase exists as an octamer, which at neutral pH dissociates into dimers [see p. 3654, column 2].  Lukatela et al. further teach that has a pH optimum of activity between 5 and 6 [see p. 3654, column 2].
	Bulow et al. teach that arylsulfatase is trafficked to the lysosome wherein dimers oligomerize in a pH-dependent manner to an octamer [see p. 9455, column 2] at acidic pH [see p. 9458, column 1].
prima facie obvious to one of ordinary skill in the art at the time the invention was made.
15.	Claims 3-4 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogh et al. (WO 2005/073367 A1; cited on IDS filed on 10/03/2017) in view of Lukatela et al. (Biochemistry, 1998; cited on IDS filed on 10/03/2017) and Bulow et al. (Journal of Biological Chemistry, 2002; cited on PTO-892 mailed on 07/17/2018) as applied to claims 1-2, 5, 7-9, 26-28, 31-33, 46-48, 51, 80-81, and 83-90, and further in view of Gomori (Methods in Enzymology, 1955; cited on PTO-892 mailed on 10/18/2017).  This new grounds of rejection is necessitated by applicant’s amendment to the claims to recite “adjusting the pH of the pooled eluate to between 5.8 to 6.4”.
16.	The relevant teachings of Fogh et al., Lukatela et al. and Bulow et al. as applied to claims 1-2, 5, 7-9, 26-28, 31-33, 46-48, 51, 80-81, and 83-90 are set forth above.

	However, Fogh et al. does not explicitly teach wherein the pH adjusted buffer comprises sodium citrate and wherein the buffer comprises about 0.1-0.5 M sodium phosphate, 0.5-2.5 M sodium chloride, and 0.1-0.6 M sodium citrate.
	Gomori teach buffers that are suitable for either enzymatic or histochemical studies and discloses that sodium phosphate and citrate buffers from stock solutions of 0.1 M citrate and 0.2 M dibasic sodium phosphate can be used for formulating citrate phosphate buffers for enzymatic studies [see p. 138-141].
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fogh et al., Lukatela et al., Bulow et al., and Gomori according to the teachings of Gomori to include citrate phosphate buffer as a buffer for the recombinant ASA of Fogh et al. because Fogh et al., Lukatela et al., and Bulow et al. teach compositions of recombinant ASA that can be obtained using various buffers.  Gomori et al. teach that citrate phosphate buffer is a suitable buffer for enzymatic studies.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Fogh et al., Lukatela et al., Bulow et al., and Gomori because Gomori acknowledges that citrate phosphate buffers are suitable for enzymatic prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
	Furthermore, one of ordinary skill in the art would desire to optimize the concentrations of each component of the buffer system in order to maximize the stability of the ASA protein.  MPEP 2144.05.II.A states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
17.	Claim 82 is newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogh et al. (WO 2005/073367 A1; cited on IDS filed on 10/03/2017) in view of Lukatela et al. (Biochemistry, 1998; cited on IDS filed on 10/03/2017) and Bulow et al. (Journal of Biological Chemistry, 2002; cited on PTO-892 mailed on 07/17/2018) as applied to claims 1-2, 5, 7-9, 26-28, 31-33, 46-48, 51, 80-81, and 83-90, and further in view of Pezzini et al. (Journal of Chromatography B, 2009; cited on PTO-892 mailed 10/18/2017).  This new grounds of rejection is necessitated by applicant’s amendment to the claims to recite “adjusting the pH of the pooled eluate to between 5.8 to 6.4”.
18.	The relevant teachings of Fogh et al., Lukatela et al. and Bulow et al. as applied to claims 1-2, 5, 7-9, 26-28, 31-33, 46-48, 51, 80-81, and 83-90 are set forth above.
	With respect to claim 82, Fogh et al. teach a method of purifying recombinant arylsulfatase A from a cell culture system (impure preparation) comprising one or more 
	However, Fogh et al., Lukatela et al. and Bulow et al. do not teach the method of claim 82 wherein the anion exchange chromatography comprises a TMAE resin.
	Pezzini et al. teach strong high throughput anion exchange resins for purification of proteins at high volume and concentration in a limited amount of time [see Abstract].  Pezzini et al. also teach Fractogel TMAE resin is one of the first structure extended resins to be marketed, and it contains ligands that are highly accessible for protein binding even with short protein residence time [see p. 2449, column 1].
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fogh et al., Lukatela et al., Bulow et al., and Pezzini et al. according to the teachings of Pezzini et al. to utilize a TMAE resin in the purification of recombinant ASA because Fogh et al., Lukatela et al., and Bulow et al. teach purification of ASA using anion exchange chromatography.  Pezzini et al. discloses that TMAE resin is a strong high throughput anion exchange resin for purification of proteins at high volumes and concentration in a limited amount of time due to the highly accessible ligands in the resin.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Fogh et al., Lukatela et al., Bulow et al., and Pezzini et al. because Pezzini et al. acknowledges TMAE resin as a strong prima facie obvious for one of ordinary skill in the art at the time the invention was made.
Response to Remarks Regarding Prior Art Rejections
19.	Beginning on p. 7 of applicant’s remarks, applicants in summary contend that Fogh does not teach adjusting pH to between 5.8-6.4 or a single step of ultrafiltration to remove buffering agent and exchange purified recombinant ASA into final drug formulation.  Applicants contend that Fogh teaches away from the required pH limitations and does not motivate one to reduce the pH to below 6.5, but to a pH that is higher.  
	This argument is found to be not persuasive for the reasons of record and the reasons set forth below.  The examiner maintains that in accordance to MPEP 2123.11 that “[disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551,554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”. In the instant case, Disclosure of an inferior product does not constitute "teaching away", but requires discouragement or implying the combination would not work. The Examiner’s position is supported by the recent Federal Circuit decision in Meiresonne v. Google, Inc. (Fed. Cir. Mar. 7, 2017). The Federal Circuit stated that neither prior art reference said or implied that combining their teachings, especially for the “rollover viewing area” would be “‘unreliable,’ ‘misleading,’ ‘wrong,’ or‘inaccurate,’ and which 
	In the instant case, there is nothing in Fogh or the combined prior art to suggest that lowering the pH to a tenth of point below or more of Fogh would not work.  To this end regarding the pH ranges, MPEP 2144.05 further states “a prima facie case of obviousness exists wherein the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
	Regarding the single step ultrafiltration and/or diafiltration, it is noted that the claims do not exclude any additional ultrafiltration or diafiltration steps throughout the process, and 
	Beginning on p. 8 of applicant’s response, applicants in summary contend that the Fogh does not teach removing the buffering agent in the ultrafiltration and/or diafiltration step such that the step yield is greater than 97.5% and that Fogh teaches an intermediate TFF step between chromatography columns.  This argument is found to be not persuasive in view of the new rejection set forth above.  Furthermore as stated above, the claims recite the transitional phrase “comprising”, which is considered to be open and inclusive of additional elements not recited in the claims.
After Final Consideration Program 2.0
20.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
21.	Status of the claims:  
	Claims 1-5, 7-9, 26-28, 31-33, 46-48, 51, and 80-90 are pending.

	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL J HOLLAND/Primary Examiner, Art Unit 1656